DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 objected to because of the following informalities:  in line 3, “recess” should be changed to –recesses--.  Appropriate correction is required.
Claim 7 objected to because of the following informalities:  in line 2 “a solder a sinter” should be changed to –a solder, a sinter--.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 recites the limitation "the connecting" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the shaped parts" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over HINRICH et al. (US 2018/0286831).
	Regarding claims 1 and 11, HINRICH teaches a contact material layer 15 and prefixing agent 18 as separate components, but it would have been obvious to one of ordinary skill in the art to form as a single contact material layer because making unitary has been held per se obvious (MPEP 2144.04) and HINRICH teaches they are the same material (para. 70) HINRICH teaches the contact material layer 15 and 18 is joined to a substrate 11 and a carrier 20 (para. 72; fig. 4) and the contact material layer breaks at a location of contact of peaks of contact material layer portions 18 (para. 74; fig. 6a).
	 Regarding claims 2 and 12, HINRICH teaches a plurality of recesses between extensions 18, where the recesses face toward the carrier (fig. 4).
	Regarding claims 3 and 13, HINRICH does not teach the listed shapes, but teaches portions of the contact material layer are elliptical or droplet shaped, the recesses being between the three-dimensional structure, (para. 70; fig. 4) and it would have been obvious to one of ordinary skill in the art at the time of the invention to use a sphere, cylinder, or other claimed shape because changes in shape have been held per se obvious (MPEP 2144.04), and there would have been a reasonable expectation of producing the same results if a sphere, cylinder, or other shape was used in place of a spherical or droplet shape (see MPEP 2141).
per se obvious (MPEP 2144.04) and utilizing a regular grid pattern (spaced lines at 90 degrees) to lay bonding points as shown in fig. 4 of HINRICH was well-known at the time of the invention.
	Regarding claim 5, HINRICH teaches applying contacting material layer with pressing by spraying or with a doctor blade (paras. 19 and 68).
	Regarding claim 6, HINRICH teaches the carrier comprises an adhesive between the carrier and contact material layer (para. 72), wherein it would have been obvious to use an adhesive having a constant adhesive force across the surface of the carrier in order to make the separation process consistent, and because using an adhesive with a constant force is the most well-known manner of adhesively bonding substrates.
	Regarding claims 7 and 15, HINRICH teaches the contacting material layer comprises a sinter paste, solder, or adhesive (para. 20).
	Regarding claim 8, HINRICH teaches detaching the substrate and adapter at the breaking point with a nozzle (para. 74; fig. 6a), which one of ordinary skill in the art would understand is a suctioning device.
	Regarding claim 9, HINRICH teaches separating the contacting material layer into plural parts after joining and before detaching, but only teaches that the parts are separated via cutting (para. 73).  However, it would have been obvious to saw to cut a substrate, as sawing was a well-known means of cutting substrates.
	Regarding claim 10, HINRICH teaches the substrates copper foil (para. 64).
	


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SANCHEZ et al. (US 9,196,520).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605.  The examiner can normally be reached on 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        

/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        March 24, 2021